Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on (10/25/2019; 11/26/2019; 03/17/2020; 09/10/2020, 01/14/2021) was filed after the mailing date of the application on 06/12/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
	The drawings submitted on 06/12/2019 have been reviewed and accepted by the examiner.
	Response to Arguments
	Regarding the applicant’s arguments on pages 8-12:
The applicant argues on page 8 that none of the cited references teach “wherein the plurality of devices are constrained computing devices”. For reasons of clarity and advancing prosecution the Examiner respectfully enters Sinha et al. (US 20120324245 A1), Sinha teaches wherein the plurality of device nodes are constrained computing devices that cooperate to perform one or more functions of a cloud computing system; (0004; 0014-0016; 0022; the nodes are constrained by power and connectivity requirements, and connected together to provide a local cloud network) and wherein the wireless network connects to an external network and wherein the plurality of device nodes continue to cooperate to perform the one or more functions of the cloud computing system if the external network is disconnected (0004; 0014-0016;0021-0022; 0031; the nodes connect to the internet (external network) but also the nodes cooperate to provide a local cloud network without the need for constant connection to an external network)
The applicant further argues on page 10 that none of the above recited prior art teaches “and wherein the plurality of device nodes continue to cooperate to perform the one or more functions of the cloud computing system if the external network is disconnected”. For reasons of clarity and advancing 
A new grounds of rejection can be found below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spivac et al. (US 20120266168 A1) in view of Sinha et al. (US 20120324245 A1)

Regarding claim 1, Spivac teaches a distributed device network, the distributed device network comprising a plurality of device nodes connected to a wireless network and comprising memory configured to store instructions thereon, that when executed by one or more processors, cause the one or more processors to: (0014; 0039; 0005; multi-node distributed application running on network devices (equivalent to plurality of devices) each of the nodes executing a component of the application, (equivalent to store instruction when executed by one or more processors)
receive, from a server by a first device node of the plurality of device nodes, a first application, the first application comprising a first functionality; ([0004-0005; 0021-0022] deployment director of the system of servers, deploying VMS on the nodes (equivalent to receiving from a server (equivalent to server) by another server (equivalent to first device node) of a plurality of servers (equivalent to plurality of devices) software packages for a specific functions (equivalent to a first application comprising a first functionality)) 
execute, by the first device node, the first application to provide the first functionality; ([0004-0005; 0021-0022] running the software package on VMS deployed on the server)
 receive, from the server by a second device node of the plurality of device nodes, a second application, the second application comprising a second functionality; ([0004-0005; 0021-0022] deployment director of the system of servers, deploying VMS on the nodes (equivalent to receiving from a server (equivalent to server) by another server (equivalent to second device node) of a plurality of servers (equivalent to plurality of devices) software packages for a specific functions (equivalent to a second application comprising a second functionality))
execute, by the second device node, the second application to provide the second functionality; ([0004-0005; 0021-0022] running the software package on VMS deployed on the server)
Spivac does not explicitly disclose wherein the plurality of device nodes are constrained computing devices that cooperate to perform one or more functions of a cloud computing system;
and wherein the wireless network connects to an external network and wherein the plurality of device nodes continue to cooperate to perform the one or more functions of the cloud computing system if the external network is disconnected.
In an analogous art Sinha teaches wherein the plurality of device nodes are constrained computing devices that cooperate to perform one or more functions of a cloud computing system; (0004; 0014-0016; 0022; the nodes are constrained by power and connectivity requirements, and connected together to provide a local cloud network)
and wherein the wireless network connects to an external network and wherein the plurality of device nodes continue to cooperate to perform the one or more functions of the cloud computing system if the external network is disconnected (0004; 0014-0016; 0021-0022; 0031; the nodes connect to the internet (external network) but also the nodes cooperate to provide a local cloud network without the need for constant connection to an external network)
It would have been obvious to one of ordinary skill in the art to modify the teachings of Spivac to include a remote device connected to a cloud server that continues to perform its configured functionality even when the connection to the serve is not present as is taught by Sinha
	The suggestion/motivation for doing so is to reduce disruption in remote functionality [0001-0005]

(0021-0022; servers, which are well known to have processors (equivalent to package engine))
wherein the first application and the second application are packaged applications, (0004; each node has packaged applications needed for a specialized role (equivalent to first and second packaged application))
wherein the package engine manages execution of one or more packaged applications (0004-0005; 0021-0022; executing the packaged applications on the VMs running on the servers which are well known to have processors (equivalent to package engine)

Regarding claim 3, Spivac in view of Sinha teach the distributed device network of Claim 2, and is disclosed above, Spivac teaches wherein the one or more packaged applications have no external dependencies (0014; the system of nodes may be on a single network, and each node includes a software package and needed libraries on the instance itself, (equivalent to no external dependencies))

Regarding claim 4, Spivac in view of Sinha teach the distributed device network of Claim 3, and is disclosed above, Spivac further teaches wherein each of the one or more packaged applications is associated with a function of the one or more functions (0004-0005; each of the packages is associated with a function or specialized role)

Regarding claim 5 Spivac in view of Sinha teach the distributed device network of Claim 4, and is disclosed above, Spivac does not explicitly teach but Sinha teaches wherein each of the one or more functions is a microservice ([0069; micro-transaction applications (equivalent to microservice))

	The suggestion/motivation for doing so is to reduce disruption in remote functionality [0001-0005]

Regarding claim 6, Spivac in view of Sinha teach the distributed device network of Claim 5, and is disclosed above, Spivac further teaches wherein a first function of the one or more functions is a queue function to store information received from one or more end nodes and send the information to one or more of the plurality of device nodes (0026; VM workers communicate using a message brokering function that uses advanced message queueing protocol (equivalent to one or more functions is a queue; queues by definition store information; and furthermore messaging includes receiving and sending messages))

Regarding claim 7, Spivac in view of Sinha teach the distributed device network of Claim 5, and is disclosed above, Spivac further teaches wherein a second function of the one or more functions is a processing function to perform one or more tasks on information received from one or more of the plurality of device nodes to produce processing results (0025-0026; processing results function by the worker nodes, they nodes also send each other information and communicate)

Regarding claim 8, Spivac in view of Sinha teach the distributed device network of Claim 5, and is disclosed above, Spivac teaches wherein a third function of the one or more functions is a database function to store in local memory processing results received from one or more of the plurality of device nodes (0025-0026; caching information for processing which can be received from other nodes, as well as storing information a database server)

s 9-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sinha et al. (US 20120324245 A1) in view of Spivac et al. (US 20120266168 A1)

Regarding claim 9, Sinha teaches an edge computing system, (0022; local cloud network of PicoDC nodes) comprising: 
a server configured to connect to an external network and having a plurality of packaged applications; (0014; 0022; 0025; the nodes can connect to an external network, and functionally provide applications)
and a plurality of constrained computing devices configured to connect to a wireless mesh network, (0056; 0066; where the nodes are wireless mesh nodes and connect and route information using a wireless mesh routing protocol)
 the wireless mesh network connected to the external network, (0031; where the PicoDC nodes that comprise the wireless mesh network can connect to external networks
the plurality of constrained computing devices comprising one or more processors and memory connected to the one or more processors, the memory having instructions stored thereon, that when executed by the one or more processors, cause the one or more processors to: (0076; 0083-0084; nodes with processors, executing instructions)
wherein the plurality of (0004; 0014-0016; 0022; the nodes are constrained by power and connectivity requirements, and connected together to provide a local cloud network)
wherein the plurality of (0004; 0014-0016;0021-0022; 0031; the nodes connect to the internet (external network) but also the nodes cooperate to provide a local cloud network without the need for constant connection to an external network)

4850-6310-1930.1Atty. Dkt. No. 116048-0812receive, from the server, a second packaged application of the plurality of packaged applications, the second packaged application associated with a second functionality;
 and execute the second packaged application to provide the second functionality; 
In an analogous art Spivac teaches receive, from the server, a first packaged application of the plurality of packaged applications, the first packaged application associated with a first functionality; execute the first packaged application to provide the first functionality; ([0004-0005; 0021-0022] deployment director of the system of servers, deploying VMS on the nodes (equivalent to receiving from a server (equivalent to server) by another server (equivalent to first device node) of a plurality of servers (equivalent to plurality of devices) software packages for a specific functions (equivalent to a first application comprising a first functionality)) 
execute the first packaged application to provide the first functionality; -4-([0004-0005; 0021-0022] running the software package on VMS deployed on the server)
 4850-6310-1930.1Atty. Dkt. No. 116048-0812receive, from the server, a second packaged application of the plurality of packaged applications, the second packaged application associated with a second functionality; ([0004-0005; 0021-0022] deployment director of the system of servers, deploying VMS on the nodes (equivalent to receiving from a server (equivalent to server) by another server (equivalent to second device node) of a plurality of servers (equivalent to plurality of devices) software packages for a specific functions (equivalent to a second application comprising a second functionality))
and execute the second packaged application to provide the second functionality; ([0004-0005; 0021-0022] running the software package on VMS deployed on the server)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify the teachings of Sinha to include explicitly define how the applications are deployed on the remote nodes as is taught by Spivac.


Regarding claim 10, Sinha in view of Spivac teach the edge computing system of Claim 9, and is disclosed above, Sinha does not explicitly teach but Spivac teaches the plurality of (0021-0022; servers, which are well known to have processors (equivalent to package engine)) wherein the package engine manages execution of the plurality of packaged applications (0004-0005; 0021-0022; each node has packaged applications needed for a specialized role (equivalent to first and second packaged application) executing the packaged applications on the VMs running on the servers which are well known to have processors (equivalent to package engine)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify the teachings of Sinha to include explicitly define how the applications are deployed on the remote nodes as is taught by Spivac.
	The suggestion/motivation for doing so is to better deploy multi-node cloud services [0002-0003]

 Regarding claim 11, Sinha in view of Spivac teach the edge computing system of Claim 10, and is disclosed above, Sinha teaches wherein the plurality of packaged applications have no external dependencies (0029; 0031; the PicoDC nodes are standalone and independent and therefore cannot have any external dependencies by definition) 

Regarding claim 12, Sinha in view of Spivac teaches the edge computing system of Claim 11, Sinha does not explicitly teach but Spivac teaches wherein each of the plurality of packaged applications is associated with a function of the one or more functions (0004-0005; each of the packages is associated with a function or specialized role) 

	The suggestion/motivation for doing so is to better deploy multi-node cloud services [0002-0003]

Regarding claim 13, Sinha in view of Spivac teach the edge computing system of Claim 12, and is disclosed above, Sinha further teaches wherein each of the one or more functions is a microservice for the cloud computing system ([0069; micro-transaction applications (equivalent to microservice))

Regarding claim 14, Sinha in view of Spivac teach the edge computing system of Claim 13, and is disclosed above, Sinha teaches constrained computing devices (0004; 0014-0016; 0022; the nodes are constrained by power and connectivity requirements, and connected together to provide a local cloud network)
Sinha does not explicitly teach wherein a first function of the one or more functions is a queue function to store information received from at least one of a constrained computing device of the plurality of constrained computing devices, or an end node.  
In an analogous art Spivac teaches wherein a first function of the one or more functions is a queue function to store information received from at least one of a computing device of the plurality of computing devices, or an end node (0026; VM workers communicate using a message brokering function that uses advanced message queueing protocol (equivalent to one or more functions is a queue; queues by definition store information; and furthermore messaging includes receiving and sending messages))
Though Spivac does not disclose that the computing devices are constrained computing devices, the Sinha teaches constrained computing devices and therefore the combination does teach constrained computing devices. Therefore It would have been obvious to one of ordinary skill in the art prior to the 
	The suggestion/motivation for doing so is to better deploy multi-node cloud services [0002-0003]

Regarding claim 15, Sinha in view of Spivac teach the edge computing system of Claim 13, and is disclosed above, Sinha further teaches wherein a second function of the one or more functions is a processing function to perform one or more tasks on information received from at least one of a (0019; 0021; 0024; 0043; receiving loads and requests from clients (equivalent to end node) and providing a functionality or service from the PicoDC nodes)

Regarding claim 16, Sinha in view of Spivac teach the edge computing system of Claim 13, and is disclosed above, Sinha teaches constrained computing devices (0004; 0014-0016; 0022; the nodes are constrained by power and connectivity requirements, and connected together to provide a local cloud network)
Sinha does not explicitly teach wherein a third function of the one or more functions is a database function to store processing results received from one or more constrained computing devices of the plurality of constrained computing devices 
	In an analogous art Spivac teaches wherein a third function of the one or more functions is a database function to store processing results received from one or more constrained computing devices of the plurality of constrained computing devices (0025-0026; caching information for processing which can be received from other nodes, as well as storing information a database server)
Though Spivac does not disclose that the computing devices are constrained computing devices, the Sinha teaches constrained computing devices and therefore the combination does teach constrained computing devices. Therefore It would have been obvious to one of ordinary skill in the art prior to the 
	The suggestion/motivation for doing so is to better deploy multi-node cloud services [0002-0003]

Regarding claim 17, the claim inherits the same rejection as claim 9 above Sinha teaches (0022; local cloud network of PicoDC nodes) Sinha further teaches wherein the plurality of packaged applications are microservices having no external dependencies; ([0069; micro-transaction applications (equivalent to microservice) 0029; 0031; the PicoDC nodes are standalone and independent and therefore cannot have any external dependencies by definition) 

Regarding claim 18, the claim inherits the same rejection as claim 14 above Sinha teaches (0022; local cloud network of PicoDC nodes)
Regarding claim 19, the claim inherits the same rejection as claim 15 above Sinha teaches (0022; local cloud network of PicoDC nodes)
Regarding claim 20, the claim inherits the same rejection as claim 16 above Sinha teaches (0022; local cloud network of PicoDC nodes)

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDERRAHMEN H CHOUAT whose telephone number is (571)431-0695.  The examiner can normally be reached on 9AM-5PM Tentative.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Abderrahmen Chouat
Examiner
Art Unit 2451





/GLENFORD J MADAMBA/Primary Examiner, Art Unit 2451